Order entered September 1, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00246-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                                 V.

                           VERBA KLINGSICK, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-07946

                                             ORDER
        We REINSTATE this appeal.
        In an order dated August 25, 2015, the Court abated this appeal for sixty days. Prior to
the abatement, appellees tendered their brief to the Court, but it was not filed because it was late.
Appellees were instructed to file an extension motion, which they have now done. We GRANT
appellees’ August 31, 2015 unopposed second motion for an extension of time to file a brief.
We ORDER the brief tendered to this Court by appellees on August 24, 2015 filed as of the date
of this order.
        In accordance with this Court’s August 25, 2015 abatement order, we again ABATE this
appeal. The appeal will be reinstated on Monday, October 26, 2015 or on motion of either party,
whichever occurs sooner.
                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE